Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   1 DatePage
                                              10/12/20 Filed:1 10/12/2020
                                                               of 30




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                           FILED
                                                                       October 12, 2020
                                  No. 20-50867                          Lyle W. Cayce
                                                                             Clerk

   Texas League of United Latin American Citizens;
   National League of United Latin American Citizens;
   League of Women Voters of Texas; Ralph Edelbach;
   Barbara Mason; Mexican American Legislative Caucus,
   Texas House of Representatives; Texas Legislative
   Black Caucus,

                                                          Plaintiffs—Appellees,

                                      versus

   Ruth Hughs, in her official capacity as Texas Secretary of State,

                                                        Defendant—Appellant.


   Laurie-Jo Straty; Texas Alliance for Retired
   Americans; BigTent Creative,

                                                          Plaintiffs—Appellees,

                                      versus

   Ruth Hughs, in her official capacity as Texas Secretary of State,

                                                        Defendant—Appellant.
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   2 DatePage
                                              10/12/20 Filed:2 10/12/2020
                                                               of 30



                                     No. 20-50867




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-1006
                            USDC No. 1:20-CV-1015


   Before Willett, Ho, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          In response to the coronavirus pandemic, Texas Governor Greg
   Abbott has issued various proclamations about the upcoming November
   election. Among other things, these measures have expanded the options for
   Texans to vote in-person early or to vote by absentee ballot. Take, for
   instance, early in-person voting. Normally, early voting would have started
   October 19. Now it will start October 13, six days earlier. Or take absentee
   (“mail-in”) ballots. Normally, if a voter wanted to hand-deliver her mail-in
   ballot, she would have had only one day to do it—Election Day. Now, under
   the Governor’s expanded policy, she can deliver the ballot anytime until
   Election Day. That effectively gives voters forty extra days to hand-deliver a
   marked mail-in ballot to an early voting clerk. And the voter still has the
   traditional option she has always had for casting a mail-in ballot: mailing it.
          To make the situation clear, this chart compares what we will call
   “pre-COVID” early-voting and absentee-ballot rules and “COVID” rules:




                                          2
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   3 DatePage
                                              10/12/20 Filed:3 10/12/2020
                                                               of 30



                                      No. 20-50867



                Pre-COVID                                   COVID

    Early voting starts October 19.            Early voting starts October 13 (six
                                               extra days).

    Absentee ballots may be mailed.            Absentee ballots may be mailed.

    Absentee ballots may be hand- Absentee ballots may be hand-
    delivered only on Election Day. delivered before and up to Election
                                    Day (forty extra days).


          The controversy we now face involves the rules for hand-delivering
   absentee ballots. As noted, the Governor’s prior proclamation expanded the
   timeframe for doing that by forty days. But it happened that a few large Texas
   counties wanted to set up multiple delivery locations for these ballots. The
   Governor disagreed with this policy which, in his view, threatened election
   uniformity and security. Consequently, on October 1, the Governor issued a
   new proclamation. This proclamation, refining the previous one, specified
   that mail-in ballots could be delivered only to one designated location per
   county. But it left in place the previous forty-day expansion for delivering
   mail-in ballots and the always-available option of the U.S. mail.
          A coalition of Plaintiffs sued, claiming the October 1 proclamation
   violated their right to vote by restricting absentee voting options. The district
   court agreed and enjoined the October 1 proclamation. The Texas Secretary
   of State appealed and now seeks an emergency stay. Among other things, the
   Secretary argues that the district court fundamentally misunderstood the
   context of the October 1 proclamation. She explains that the proclamation is
   part of the forty-day expansion of Texans’ opportunities to hand-deliver
   absentee ballots beyond what state election rules normally permit. The
   proclamation refines that expanded voting period by specifying where ballots




                                           3
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   4 DatePage
                                              10/12/20 Filed:4 10/12/2020
                                                               of 30



                                          No. 20-50867


   are to be delivered. But it leaves the enlarged period in place, and also does
   nothing to prevent Texans from mailing in their absentee ballots, as they have
   done in the past in election after election. Properly understood, the Secretary
   tells us, the October 1 proclamation is part of an expansion of absentee voting
   in Texas, not a restriction of it.
           We agree with the Secretary and grant the stay.
                                                I.
                                                A.
           Texas law allows eligible voters to vote early, either by mailing in a
   ballot or by personally appearing at an early voting place. Tex. Elec.
   Code §§ 81.001(a), 82.001–82.005. In response to the coronavirus
   pandemic, on July 27, 2020, Governor Abbott issued a proclamation (the
   “July 27 Proclamation”) expanding early voting opportunities for the
   upcoming November 3 election beyond those provided in the Texas Election
   Code. Allegedly issued pursuant to authority granted the Governor by the
   Texas Disaster Act of 1975, see Tex. Gov’t Code §§ 418.001–418.261,
   this measure was one of a series of pandemic-driven changes to Texas
   election effected taken since the Governor’s March 13 coronavirus disaster
   declaration. See In re Steven Hotze, et al., --- S.W.3d ---, 2020 WL 5919726, at
   *1–2 (Tex. Oct. 7, 2020) (explaining “[t]he Governor has repeatedly asserted
   his authority under the [Texas Disaster] Act to modify election procedures
   beginning shortly after his March 13 disaster proclamation,” and listing
   measures including the July 27 Proclamation). 1



           1
              See also Tex. Gov’t Code § 418.002(4) (purpose of Texas Disaster Act is,
   inter alia, to “clarify and strengthen the roles of the governor, state agencies, the judicial
   branch of state government, and local governments in prevention of, preparation for,
   response to, and recovery from disasters”).




                                                 4
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   5 DatePage
                                              10/12/20 Filed:5 10/12/2020
                                                               of 30



                                           No. 20-50867


           Among other things, the July 27 Proclamation authorized early in-
   person voting to begin on October 13, instead of October 19, thus allowing six
   extra days to vote in person. 2 The proclamation also expanded opportunities
   for delivering marked mail ballots in person to an early voting clerk’s office.
   Previously, voters wishing to hand-deliver their mail ballots could do so
   “only while the polls are open on election day.” Tex. Elec. Code
   § 86.006(a-1). 3 The July 27 Proclamation, however, suspended this
   requirement by “allow[ing] a voter to deliver a marked mail ballot to the early
   voting clerk’s office prior to and including on election day” (emphasis added).
   This had the effect of extending the amount of time for a voter to hand-
   deliver a mail ballot: as the Texas Director of Elections explained in this case,
   “because counties began sending mail ballots on or before September 19,
   2020, the proclamation increased the opportunities for voters to hand-deliver
   their marked mail ballots from only one day—election day—to over forty
   days.” Additionally, of course, voters retained the ability to send in their mail
   ballots the traditional way—through the mail. See id. § 86.006(a)(1), (2).
           Following the July 27 Proclamation, at least four Texas counties—
   Harris, Travis, Fort Bend, and Galveston—announced their intention to
   have multiple mail ballot delivery locations in their counties for the
   November election. In response to this development, Governor Abbott



           2
            The proclamation did this by suspending Texas Election Code § 85.001(a), which
   provides in relevant part that “[t]he period for early voting by personal appearance begins
   on the 17th day before election day and continues through the fourth day before election
   day.” Tex. Elec. Code § 85.001(a).
           3
               Section 86.006(a-1) provides as follows:
       The voter may deliver a marked ballot in person to the early voting clerk’s office
       only while the polls are open on election day. A voter who delivers a marked ballot
       in person must present an acceptable form of identification described by [Texas
       Election Code] Section 63.0101.




                                                  5
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   6 DatePage
                                              10/12/20 Filed:6 10/12/2020
                                                               of 30



                                        No. 20-50867


   issued a second proclamation on October 1 (the “October 1 Proclamation”)
   amending the previous one. This new proclamation first reiterated that early
   in-person voting would begin on October 13. It then clarified that the prior
   suspension of section 86.006(a-1), concerning hand-delivery of mail ballots,
   applied only under certain conditions. First, a voter must deliver the ballot
   “at a single early voting clerk’s office location that is publicly designated by
   the early voting clerk for the return of marked mail ballots under Section
   86.006(a-1) and this suspension.” Second, the early voting clerk must
   “allow[] poll watchers the opportunity to observe” the ballot delivery.
   Finally, the proclamation specified that “[a]ny marked mail ballot delivered
   in person to the early voting clerk’s office prior to October 2, 2020, shall
   remain subject to the July 27, 2020 proclamation.”
                                              B.
           On October 2, 2020, three individuals and several organizations
   (collectively, “Plaintiffs”) 4 challenged the October 1 Proclamation by filing
   two separate actions in federal district court against Governor Abbott, Texas
   Secretary of State Ruth Hughs, and four local election officials. They
   requested a preliminary injunction against the October 1 Proclamation on the
   grounds that it (1) places an undue burden on their right to vote under the
   First and Fourteenth Amendments and (2) violates the Equal Protection
   Clause of the Fourteenth Amendment. Consolidating the two cases for
   purposes of the preliminary injunction motion, on October 9, 2020, the
   district court granted the motion in part, enjoining Secretary Hughs and the



           4
             The individuals are Ralph Edelbach, Barbara Mason, and Laurie-Jo Straty. The
   organizations are the Texas League of United Latin American Citizens; the National
   League of United Latin American Citizens; the League of Women Voters of Texas; the
   Mexican American Legislative Caucus, Texas House of Representatives; the Texas
   Legislative Black Caucus; the Texas Alliance for Retired Americans; and BigTent Creative.




                                              6
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   7 DatePage
                                              10/12/20 Filed:7 10/12/2020
                                                               of 30



                                     No. 20-50867


   local officials from enforcing the Proclamation’s restriction on hand-
   delivering mail ballots to a single designated early voting clerk’s office.
          Initially, the court ruled that various threshold issues did not prevent
   it from deciding Plaintiffs’ claims. First, the court found that both the
   individual and organizational plaintiffs had standing. Second, the court
   rejected Secretary Hughs’ Eleventh Amendment argument, concluding she
   had sufficient connection to enforcing the proclamation for purposes of Ex
   parte Young, 209 U.S. 123 (1908). The court did, however, dismiss Governor
   Abbott on Eleventh Amendment grounds based on our decision in In re
   Abbott, 954 F.3d 772 (5th Cir. 2020). Additionally, the court declined to
   abstain under the Pullman doctrine, despite the fact that the October 1
   Proclamation is currently being challenged in state litigation. See R.R.
   Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 501 (1941); Moore v. Hosemann,
   591 F.3d 741, 745 (5th Cir. 2009). Finally, the court declined to stay its hand
   under the so-called Purcell principle that a federal court should avoid altering
   state election rules close to an election. See Purcell v. Gonzalez, 549 U.S. 1, 6
   (2006); see also Republican Nat’l Comm. v. Democratic Nat’l Comm., --- U.S. -
   --, 140 S. Ct. 1205, 1207 (2020) (per curiam). The court reasoned that it was
   the October 1 Proclamation, and not its injunction, that caused voter
   confusion and that therefore its “injunction supports the Purcell principle.”
          On the merits, the district court evaluated the Plaintiffs’ voting claims
   under the Anderson-Burdick balancing framework. See Burdick v. Takushi, 504
   U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). It
   found that the proclamation’s burden on Plaintiffs’ voting rights was
   “somewhere between ‘slight’ and ‘severe,” because it forced absentee
   voters to “choose between risking exposure to coronavirus to deliver their
   ballots in-person or disenfranchisement if the [United States Postal Service]
   is unable to deliver their ballots on time.” The court found this burden
   outweighed the State’s professed interests in ballot security, election



                                           7
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   8 DatePage
                                              10/12/20 Filed:8 10/12/2020
                                                               of 30



                                     No. 20-50867


   integrity, and voter safety. Consequently, the court found Plaintiffs were
   likely to succeed on their voting claims. The court also found likelihood of
   success on Plaintiffs’ equal protection claims because the proclamation
   disproportionately burdened absentee voters in larger counties by subjecting
   them to “increased distance, increased wait time, and increased potential for
   exposure to the coronavirus,” without any countervailing justification.
          On October 9, Secretary Hughs timely appealed and, the next day,
   sought an emergency stay and a temporary administrative stay. On October
   10, we granted a temporary stay and requested a response to her emergency
   stay motion, which was timely filed earlier today on October 12.
                                          II.
          In deciding whether to grant a stay pending appeal, “[w]e evaluate
   ‘(1) whether the stay applicant has made a strong showing that he is likely to
   succeed on the merits; (2) whether the applicant will be irreparably injured
   absent a stay; (3) whether issuance of the stay will substantially injure the
   other parties interested in the proceeding; and (4) where the public interest
   lies.’” Texas Democratic Party v. Abbott, 961 F.3d 389, 397 (5th Cir. 2020)
   (TDP I) (quoting Nken v. Holder, 556 U.S. 418, 426 (2009)). The first two
   factors carry the most weight. Barber v. Bryant, 833 F.3d 510, 511 (5th Cir.
   2016). The party seeking the stay bears the burden of showing its need.
   Clinton v. Jones, 520 U.S. 681, 708 (1997).
                                          III.
          We first consider whether Secretary Hughs has made a strong
   showing she will likely succeed on the merits. We conclude she has done so
   on at least one ground: that the district court erred in analyzing the Plaintiffs’
   voting-rights and equal protection claims. We therefore need not address,




                                           8
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   9 DatePage
                                              10/12/20 Filed:9 10/12/2020
                                                               of 30



                                          No. 20-50867


   and so express no opinion about, the Secretary’s arguments concerning
   standing, Ex parte Young, Purcell, or Pullman abstention. 5
                                                A.
           As to the Plaintiffs’ voting-rights claims, the district court applied
   Anderson-Burdick balancing. Under this framework, a court “must weigh the
   character and magnitude of the asserted injury” to voting rights “against the
   precise interests put forward by the State as justifications for the burden
   imposed by its rule.” Voting for Am., Inc. v. Steen, 732 F.3d 382, 387–88 (5th
   Cir. 2013) (quoting Burdick, 504 U.S. at 434; Anderson, 460 U.S. at 789)
   (cleaned up). A “severe burden” on voting can be justified only by state rules
   “narrowly drawn to advance a state interest of compelling importance.” Id.
   at 388 (quoting Burdick, 504 U.S. at 434). “Lesser burdens, however, trigger
   less exacting review, and a State’s ‘important regulatory interest’ will usually
   be enough to justify ‘reasonable, nondiscriminatory restrictions.’” Id.
   (quoting Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997)).
           The district court classified the burden on Plaintiffs’ right to vote as
   “somewhere between ‘slight’ and ‘severe’” because due to the order,
   “absentee voters must choose between risking exposure to coronavirus to
   deliver their ballots in-person or disenfranchisement if the USPS is unable to
   deliver their ballots on time.” This burden, the court reasoned, outweighed
   the State’s asserted interests in ballot security, uniformity, and lessening
   voter confusion. The court asserted the Governor’s proclamation was “the
   true source of confusion and disparate treatment among voters.” Further, it


           5
               Cf., e.g., Texas All. for Retired Am. v. Hughs, No. 20-40643, 2020 WL 5816887, at
   *2 (5th Cir. Sept. 30, 2020) (observing that “[t]he Secretary’s arguments as to standing
   . . . [and] sovereign immunity . . . are harder to decide on our necessarily expedited review,
   but we need not reach them because the Secretary has made a strong showing that she is
   likely to succeed on” one of her merits arguments).




                                                 9
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   10 Date
                                              10/12/20   Filed:
                                                       Page  10 10/12/2020
                                                                of 30



                                          No. 20-50867


   found the State had not introduced evidence of voter fraud or shown that the
   security measures at additional drop-off locations were subpar. Therefore,
   the State, “by merely asserting an interest in promoting ballot security,”
   could not “establish that the interest outweighs a significant burden on
   voters.” Finally, the court added that the Governor’s authority to issue the
   orders was rooted in his emergency powers, which enable him to act to
   protect public health and safety, but the “justifications for the October 1
   Order’s limitation on ballot return centers bear no relationship to protecting
   public health and safety.”
           Assuming Anderson-Burdick applies, 6 for at least two reasons we
   conclude the Secretary will likely show the district court erred in applying it.
           First, the district court vastly overstated the “character and
   magnitude” of the burden allegedly placed on voting rights by the October 1
   Proclamation. Steen, 732 F.3d at 387 (quoting Burdick, 504 U.S. at 434).
   Indeed, one strains to see how it burdens voting at all. After all, the


           6
              The Secretary persuasively argues that, under McDonald v. Board of Election
   Commissioners of Chicago, 394 U.S. 802 (1969), the October 1 Proclamation does not
   implicate the right to vote at all. See id. at 807 (distinguishing “the right to vote” from “a
   claimed right to receive absentee ballots”); see also TDP I, 961 F.3d at 403–06 (discussing
   McDonald’s continuing viability); Tully v. Okeson, ---F.3d ---, 2020 WL 5905325, at *1 (7th
   Cir. Oct. 6, 2020) (observing that “[i]n McDonald . . ., the Supreme Court told us that the
   fundamental right to vote does not extend to a claimed right to cast an absentee ballot by
   mail”). Because the Secretary is likely to prevail under the relatively more stringent
   Anderson-Burdick framework, we need not assess McDonald’s impact. That said, we
   recognize there is force to the argument that McDonald applies with equal rigor to early
   voting as it does to absentee voting—after all, both forms of voting are affirmative
   accommodations offered by the state and “designed to make voting more available,” TDP
   I, 961 F.3d at 403 (quoting McDonald, 394 U.S. at 807–08), and are not laws that “themselves
   deny [voters] the exercise of the franchise.” Id. at 415 (Ho, J., concurring) (quoting
   McDonald, 394 U.S. at 807–08). For courts to intervene, a voter must show that the state
   “has in fact precluded [voters] from voting”—that the voter has been “prohibited from
   voting by the State.” Id. (Ho, J., concurring) (quoting McDonald, 394 U.S. at 808 & n.7)
   (emphasis added).




                                                10
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   11 Date
                                              10/12/20   Filed:
                                                       Page  11 10/12/2020
                                                                of 30



                                         No. 20-50867


   proclamation is part of the Governor’s expansion of opportunities to cast an
   absentee ballot in Texas well beyond the stricter confines of the Election
   Code. Previously, as we have explained, mail ballots could be hand-delivered
   to the early voting clerk only on Election Day. See Tex. Elec. Code
   § 86.006(a-1). The Governor’s July 27 Proclamation effectively extended
   that hand-delivery option by forty days, and the impact of the October 1
   Proclamation can be measured only against that baseline. To be sure, the
   proclamation requires a single designated drop-off location per county during
   the expanded forty-day period. But that represents merely a partial
   refinement of the bounds of a still-existing expansion of absentee voting
   opportunities. In a related context, we have recently explained that to
   “abridg[e]” the right to vote means to “place a barrier or prerequisite to
   voting, or otherwise make it more difficult to vote.” Texas Democratic Party
   v. Abbott, --- F.3d ---, 2020 WL 5422917, at *15 (5th Cir. Sept. 10, 2020) (TDP
   II). By contrast, “a law that makes it easier for others to vote does not abridge
   any person’s right to vote.” Id. The July 27 and October 1 Proclamations—
   which must be read together to make sense—are beyond any doubt measures
   that “make[] it easier” for eligible Texans to vote absentee. Id. How this
   expansion of voting opportunities burdens anyone’s right to vote is a
   mystery. 7



           7
              As noted, Governor Abbott has taken unprecedented steps in the wake of
   COVID-19 to expand voting opportunities generally, and mail-in voting options specifically.
   In taking these (and other) pandemic-driven actions, the Governor has invoked his broad
   emergency powers under the Texas Disaster Act. No party questions the constitutional
   limits of that Act—unsurprisingly, as this case is about loosening restrictions during a
   public-health emergency, not imposing them. But a different case may require courts to
   confront head-on the constitutional extent of gubernatorial power under the Texas Disaster
   Act. Neither the United States nor Texas Constitution includes a pandemic exception. See
   TDP I, 961 F.3d at 413 (Ho, J., concurring) (“We do not suspend the Constitution during
   a pandemic.”); In re Salon a La Mode, --- S.W.3d ---, 2020 WL 2125844, at *1 (Tex. May 5,
   2020) (Blacklock, J., concurring) (“When properly called upon, the judicial branch must




                                               11
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   12 Date
                                              10/12/20   Filed:
                                                       Page  12 10/12/2020
                                                                of 30



                                        No. 20-50867


           But even if we focused myopically on the voting options restricted by
   the October 1 Proclamation, as the district court did, we would still find no
   more than a de minimis burden on the right to vote. The district court
   emphasized that some absentee voters would have to travel farther to drop
   off mail ballots at a centralized location and that, as a result, would confront
   a higher risk of exposure to coronavirus. The court also warned that voters
   unwilling or unable to do so would “risk[] . . . disenfranchisement if the
   USPS is unable to deliver their ballots on time.” This drastic picture painted
   by the district court fails to account for the numerous ways Texans can vote
   early or absentee in the November 3 election. As we have recounted, under
   the Governor’s expansion of voting opportunities, Texans can (1) vote early
   in-person for an expanded period starting on October 13 (as opposed to the
   previous early-voting period starting on October 19); (2) hand-deliver a
   marked mail ballot during a forty-day period starting on September 19 (as
   opposed to the previous one day—Election Day—on which this was
   permitted); or (3) drop an absentee ballot in the mail. In light of those options,
   the October 1 Proclamation’s partial refinement of one avenue for absentee
   voting does not amount to a “severe restriction” on the right to vote. Burdick,
   504 U.S. at 434; see also A. Philip Randolph Inst. of Ohio v. LaRose, --- F. App’x
   ---, 2020 WL 6013117 (6th Cir. Oct. 9, 2020) (unpublished) (concluding a
   similar drop-box restriction on absentee ballots “surely does not impose a
   ‘severe restriction[] on the right to vote’”) (quoting Mays v. LaRose, 951 F.3d
   775, 779 (6th Cir. 2020)).




   not shrink from its duty to require the government’s anti-virus orders to comply with the
   Constitution and the law, no matter the circumstances.”). All public servants, no matter
   how well-intentioned, must heed federal and state constitutional constraints. While
   desperate times permit desperate measures, we must resist defining desperation down.




                                              12
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   13 Date
                                              10/12/20   Filed:
                                                       Page  13 10/12/2020
                                                                of 30



                                     No. 20-50867


          We are especially unpersuaded by the district court’s view that voters
   must have multiple drop-off locations in order to “avoid the delays involved
   with mailing their ballots through the U.S. Postal Service.” The USPS
   recommends voters request absentee ballots at least fifteen days before
   election day to ensure timely arrival. Texas law, however, allows voters to
   request ballots up to eleven days before election day. Therefore, the district
   court concluded, a voter may legally request an absentee ballot that is not
   guaranteed to arrive on time. The court thus concluded that absentee voters
   face an insoluble choice between “risk[ing] infection with a deadly disease to
   return their ballots in person or disenfranchisement if the USPS is unable to
   deliver their ballots in time.” This kind of speculation about late-arriving
   ballots comes nowhere close to rendering Texas’s absentee ballot system
   constitutionally inadequate. Neither Plaintiffs nor the district court have
   cited any authority suggesting that a State must afford every voter multiple
   infallible ways to vote. As we explained in TDP I, mail-in ballot rules that
   merely make casting a ballot more inconvenient for some voters are not
   constitutionally suspect. 961 F.3d at 405. The principle holds true even if
   “circumstances beyond the state’s control, such as the presence of the
   [coronavirus,]” or, here, possible postal delays, make voting difficult. Id.; see
   also McDonald, 394 U.S. at 810 & n.8 (explaining that a State is not required
   to extend absentee voting privileges to all classes of citizens, even those for
   whom “voting may be extremely difficult, if not practically impossible,” such
   as persons caring for sick relatives or businessmen called away on business).
   We cannot conclude that speculating about postal delays for hypothetical
   absentee voters somehow renders Texas’s absentee ballot system
   constitutionally flawed.




                                          13
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   14 Date
                                              10/12/20   Filed:
                                                       Page  14 10/12/2020
                                                                of 30



                                           No. 20-50867


           Second, the district court undervalued the state interests furthered by
   the October 1 Proclamation. 8 Even assuming the proclamation poses any
   burden on voting rights, that burden is minimal and would “trigger less
   exacting review,” meaning that “a State’s important regulatory interests will
   usually be enough to justify reasonable, nondiscriminatory restrictions.”
   Steen, 732 F.3d at 388 (internal quotations and citation omitted). The district
   court found that Texas’s “vague interests” in ballot security, election
   uniformity, and avoiding voter confusion were insufficiently substantiated to
   outweigh the proclamation’s “significant burden on voters.” The Secretary
   is likely to show on appeal that the district court erred.
           States have critically important interests in the orderly administration
   of elections and in vigilantly reducing opportunities for voting fraud. See
   Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 195–96 (2008) (“There is
   no question about the legitimacy or importance of the State’s interest in
   counting only the votes of eligible voters” and “in orderly administration and
   accurate recordkeeping[.]”). Indeed, both the Supreme Court and our court
   have recognized that “mail-in voting” is “far more vulnerable to fraud” than
   other forms of voting. Veasey v. Abbott, 830 F.3d 216, 263 (5th Cir. 2016) (en
   banc) (observing that, in contrast to in-person voting, record evidence
   showed “mail-in voting . . . is far more vulnerable to fraud, particularly
   among the elderly”); id. (criticizing challenged law because it “does nothing
   to address the far more prevalent issue of fraudulent absentee ballots”); see
   also Crawford, 553 U.S. at 195–96 & n.12 (discussing examples “in recent
   years” of “fraudulent voting . . . perpetrated using absentee ballots and not


           8
              This analysis again assumes arguendo that Plaintiffs’ claims are not subject to the
   Supreme Court’s McDonald decision. See TDP I, 961 F.3d at 404 (observing that, “under
   McDonald, a state’s refusal to provide a mail-in ballot does not violate equal protection
   unless . . . the state has ‘in fact absolutely prohibited’ the plaintiff from voting”) (quoting
   McDonald, 394 U.S. at 808 n.7).




                                                 14
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   15 Date
                                              10/12/20   Filed:
                                                       Page  15 10/12/2020
                                                                of 30



                                    No. 20-50867


   in-person fraud . . . demonstrat[ing] that not only is the risk of voter fraud
   real but that it could affect the outcome of a close election”); TDP I, 961 F.3d
   at 414 (Ho, J., concurring) (observing that “courts have repeatedly found
   that mail-in ballots are particularly susceptible to fraud”) (and collecting
   authorities). In sum, “[w]hile the most effective method of preventing
   election fraud may well be debatable, the propriety of doing so is perfectly
   clear.” Crawford, 553 U.S. at 196.
          It is therefore evident that Texas has an “important regulatory
   interest” in policing how its citizens’ votes are collected and counted. Steen,
   732 F.3d at 388. This interest is acute when it comes to mail-in ballots.
   Crawford, 553 U.S. at 195–96 & n.12; see also Veasey, 830 F.3d at 239
   (concluding “mail-in ballot fraud is a significant threat”). It is likely, then,
   that the Secretary will prevail on appeal in showing that the October 1
   Proclamation was justified by the State’s important interests in election
   integrity. As explained, that proclamation is part-and-parcel of a sizable
   expansion of absentee voting options occasioned by the Governor’s
   pandemic-related orders. See In re Steven Hotze, 2020 WL 5919726, at *1–2.
   Opportunities for absentee voters to hand-deliver ballots ballooned from a
   pre-COVID one day (Election Day itself) to an in-COVID forty days. The
   evidence showed this expansion of absentee voting provoked an increase in
   drop-off locations in certain counties. While this reaction is understandable,
   also understandable is the Governor’s goal of centralizing delivery locations,
   and deploying poll watchers there, in order to maximize ballot security. The
   Secretary is thus likely to show on appeal that the October 1 Proclamation
   was a “reasonable, nondiscriminatory” measure justified by Texas’s
   important interests in election integrity. Steen, 732 F.3d at 388.
          The Secretary is also likely to show that the district court erred in
   scrutinizing whether the proclamation furthered those interests. Cf. id.
   (requiring “less exacting review” for laws placing “[l]esser burdens” on



                                          15
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   16 Date
                                              10/12/20   Filed:
                                                       Page  16 10/12/2020
                                                                of 30



                                     No. 20-50867


   voting rights). For example, the district court demanded evidence of “actual
   examples of voter fraud” justifying the centralization of mail ballot delivery
   locations. Such evidence has never been required to justify a state’s
   prophylactic measures to decrease occasions for vote fraud or to increase the
   uniformity and predictability of election administration. For instance, in
   Crawford, the Supreme Court upheld Indiana’s voter identification law,
   despite the fact that “[t]he record contain[ed] no evidence of [in-person
   voter] fraud actually occurring in Indiana at any time in its history.” 553 U.S.
   at 181. “Here, as in Crawford, Texas need not show specific local evidence of
   fraud in order to justify preventive measures.” Steen, 732 F.3d at 394; see also
   Munro v. Socialist Workers Party, 479 U.S. 189, 194–95 (1986) (“We have
   never required a State to make a particularized showing of the existence of
   voter confusion, ballot overcrowding, or the presence of frivolous
   candidacies prior to the imposition of reasonable [voting regulations].”).
   Furthermore, the Secretary articulated other interests beyond fraud, such as
   uniformity across counties. The district court too quickly discounted the
   state’s interest in promoting uniformity in how mail ballots are delivered. In
   doing so, the court appears to have overlooked evidence showing the unusual
   nature of the developing absentee ballot process. As the Director of Elections
   stated, following the July 27 Proclamation, only four of Texas’s 254 counties
   announced their intention “to utilize more than one location for in-person
   delivery of mail ballots,” and there were concerns about whether the
   additional locations complied with Texas election law.
          In sum, Secretary Hughs has shown she is likely to prevail on the
   merits of the Plaintiffs’ voting-rights claims.




                                          16
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   17 Date
                                              10/12/20   Filed:
                                                       Page  17 10/12/2020
                                                                of 30



                                      No. 20-50867


                                            B.
          We turn to Plaintiffs’ equal protection claims. 9 Because the right to
   vote is fundamental, Burdick, 504 U.S. at 433, “once the franchise is granted
   to the electorate, lines may not be drawn which are inconsistent with the
   Equal Protection Clause of the Fourteenth Amendment.” Harper v. Virginia
   State Bd. of Elec., 383 U.S. 663, 665 (1966); Gray v. Sanders, 372 U.S. 368, 379
   (1963) (“[A]ll who participate in the election are to have an equal vote—
   whatever their race, whatever their sex, whatever their occupation, whatever
   their income, and wherever their home may be in [the] geographical unit.
   This is required by the Equal Protection Clause.”). The district court held
   the Plaintiffs were likely to show that the October 1 Proclamation violated
   these principles by imposing disproportionate burdens on voters based on
   where they live. Plaintiffs argued that the elimination of additional drop-off
   locations would force voters in large and populous counties to travel farther,
   wait longer, and risk increased exposure to the coronavirus. Meanwhile,
   voters in smaller and less populous counties would not face the same
   difficulties. Because the district court concluded that the proclamation
   resulted in disparate treatment of voters based on county of residence, it
   applied the Anderson-Burdick framework. It reasoned that absent evidence
   that drop-off locations have posed or will pose a threat of voter fraud, Texas’s
   proffered interest in election integrity was not “sufficiently weighty” to
   justify the differential burdens on voters.
          The Secretary is likely to show this analysis was mistaken. As with the
   voting-rights claim, the district court misconstrued the nature of the alleged
   burden imposed by the October 1 Proclamation. It is true that the Equal



          9
           Once again we assume, for the sake of argument only, that the Supreme Court’s
   McDonald decision does not apply here. Cf. TDP I, 961 F.3d at 403–05.




                                            17
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   18 Date
                                              10/12/20   Filed:
                                                       Page  18 10/12/2020
                                                                of 30



                                     No. 20-50867


   Protection Clause guarantees that “every voter is equal to every other voter
   in his State,” regardless of race, sex, occupation, wealth, or residence. Gray,
   372 U.S. at 380. But the district court accepted Plaintiffs’ contention that the
   proclamation “dol[es] out electoral opportunity based on county lines.”
   That is incorrect. The proclamation establishes a uniform rule for the entire
   State: each county may designate one early voting clerk’s office at which
   voters may drop off mail ballots during the forty days leading up to the
   election. That voters who live further away from a drop-off location may find
   it inconvenient to take advantage of this particular, additional method to cast
   their ballots does not “limit[] electoral opportunity,” as the district court
   thought. As we have explained, the October 1 Proclamation was part of an
   expansion of absentee voting opportunities beyond what the Texas Election
   Code provided. The fact that this expansion is not as broad as Plaintiffs would
   wish does not mean that it has illegally limited their voting rights.
          Moreover, the cases relied on by the district court are easily
   distinguishable. The court cited Moore v. Ogilvie, 394 U.S. 814 (1969), and
   Gray v. Sanders, 372 U.S. 368, to support its conclusion that the October 1
   Proclamation necessarily treats voters differently on the basis of county
   residence. But both Moore and Gray confronted state election laws that
   effectively gave more weight to the votes cast by voters in certain counties.
   The Illinois statute in Moore required independent candidates for the offices
   of electors to obtain a set number of voters’ signatures from each of at least
   fifty counties. The Court invalidated the law because it gave voters in some
   counties “greater voting strength” than others, an idea “hostile to the one
   man, one vote basis of our representative government.” Moore, 394 U.S. at
   819. Similarly, Gray examined Georgia’s county unit system of counting
   votes, under which the candidate who won each county was considered to
   have “carried the county” and received votes corresponding to that county’s
   number of representatives. As a result of widely varying populations per




                                          18
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   19 Date
                                              10/12/20   Filed:
                                                       Page  19 10/12/2020
                                                                of 30



                                    No. 20-50867


   county, one “unit vote” in one county represented less than 1,000 residents,
   while a unit vote in another county represented over 90,000 residents. Such
   a system “weights the rural vote more heavily than the urban vote and
   weights some small rural counties heavier than other larger rural counties.”
   Gray, 372 U.S. at 379.
          The effects of the October 1 Proclamation are nothing like the effects
   of the laws in Moore and Gray. As we have explained, supra III(A), the burden
   imposed by the proclamation is at most de minimis. More to the point, it
   applies a uniform rule to every Texas county and does not weight the votes
   of those in some counties more heavily than others.
          Consequently, Secretary Hughs is likely to show that the October 1
   Proclamation does not impermissibly classify voters based on county of
   residence. Moreover, a “state’s important regulatory interests are generally
   sufficient to justify reasonable, nondiscriminatory” voting regulations.
   Anderson, 460 U.S. at 788. As we have explained, supra III(A), the Secretary
   has articulated important state interests in ensuring election uniformity and
   integrity that the October 1 Proclamation furthers.
                                        IV.
          Having concluded the Secretary will likely succeed on the merits, we
   address the remaining Nken factors: “whether [the Secretary] will be
   irreparably injured absent a stay,” “whether issuance of the stay will
   substantially injure” other interested parties, and “where the public interest
   lies.” Nken, 556 U.S. at 426.
          The Secretary has shown irreparable harm absent a stay. When a
   district court’s injunction prevents a State from effectuating its own election
   procedures, put in place by elected officials, it suffers irreparable harm. See
   TDP I, 961 F.3d at 411 (holding an injunction that effectively required “Texas




                                         19
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   20 Date
                                              10/12/20   Filed:
                                                       Page  20 10/12/2020
                                                                of 30



                                      No. 20-50867


   to institute [an absentee ballot] policy against its will presents significant,
   irreparable harm”).
          The remaining two factors are also met. Issuing a stay will not
   substantially injure Plaintiffs, who retain numerous avenues for casting their
   absentee ballots under the expanded voting opportunities afforded by the
   Governor’s proclamations. What we said recently in TDP I applies equally
   here: “Given the great likelihood that the state officials will ultimately
   succeed on the merits, combined with the undeniable, irreparable harm that
   the injunction would inflict on them—factors that we consider ‘the most
   critical,’—we hold that the balance of harms weighs in favor of the state
   officials.” 961 F.3d at 412 (citation omitted). Finally, we conclude that public
   interest favors the Secretary. When a State is the party appealing an
   injunction, “its interest and harm merge with that of the public.” Veasey v.
   Abbott, 870 F.3d 387, 391 (5th Cir. 2017) (per curiam).
          Because the Secretary has met her burden, we exercise our discretion
   to grant a stay pending appeal.
                                         ***
          Leaving the Governor’s October 1 Proclamation in place still gives
   Texas absentee voters many ways to cast their ballots in the November 3
   election. These methods for remote voting outstrip what Texas law
   previously permitted in a pre-COVID world. The October 1 Proclamation
   abridges no one’s right to vote.
          The Secretary’s emergency motion for stay pending appeal is
   GRANTED.




                                          20
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   21 Date
                                              10/12/20   Filed:
                                                       Page  21 10/12/2020
                                                                of 30



                                      No. 20-50867


   James C. Ho, Circuit Judge, concurring:
          I concur fully in Judge Duncan’s typically thoughtful opinion. But I
   also do so grudgingly. I firmly agree that the federal district court usurped
   the authority that our Constitution vests in state legislatures to set the rules
   governing federal elections. But so did the Governor of Texas—as Judge
   Duncan also cautions. See supra at __ n.7.
          The district court was wrong to rewrite Texas law.                But the
   distinguished judge who did so was simply following in the Governor’s
   footsteps. It is surely just as offensive to the Constitution to rewrite Texas
   election law by executive fiat as it is to do so by judicial fiat. Yet that is what
   occurred here.     Respected legislators and public leaders called on the
   Governor to call a special session so that legislators in both parties could
   consider and debate amendments to the state’s election rules to
   accommodate voter concerns arising out of the pandemic. But the Governor
   rejected those calls, and instead issued a series of executive proclamations
   purporting to unilaterally “suspend” various Texas election laws.
          Those actions have generated significant controversy. Members of
   the Texas Supreme Court described the Governor’s actions as “a clear abuse
   of discretion of a public official,” In re Hotze, __ S.W.3d __, __ (Tex. Oct. 7,
   2020) (Devine, J., dissenting) (emphasis in original) (quotations omitted),
   that “raise[s] important questions about the constitutionality of government
   action during the coronavirus crisis,” id. at __ (Blacklock, J., concurring).
          Only the district court’s rewriting of Texas law is before us today,
   however. And that leads us to an unfortunate irony: by setting aside only the
   district court’s rewriting of Texas law, we must restore the Governor’s
   rewriting of Texas law. It recalls the adage that sometimes it’s only the guy
   who throws the second punch that gets caught. The Dictionary of
   Modern Proverbs 209 (2012). I grudgingly concur.




                                           21
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   22 Date
                                              10/12/20   Filed:
                                                       Page  22 10/12/2020
                                                                of 30



                                          No. 20-50867


                                                I.
           Under the Constitution, it is the state legislature—not the governor or
   federal judges—that is authorized to establish the rules that govern the
   election of each state’s Presidential electors, U.S. Senators, and U.S.
   Representatives. See U.S. Const. art. I, § 4, cl. 1 (“The Times, Places and
   Manner of holding Elections for Senators and Representatives, shall be
   prescribed in each State by the Legislature thereof . . . .”); U.S. Const.
   art. II, § 1, cl. 2 (“Each State shall appoint, in such Manner as the Legislature
   thereof may direct, a Number of Electors [for President and Vice
   President].”). 1
           But apparently that is not how federal elections will be administered
   in Texas this year.
           If officials were following Texas law, “[t]he period for early voting by
   personal appearance” would “begin[] on the 17th day before election day”—
   or Monday, October 19, 2020. Tex. Elec. Code § 85.001(a). See also
   Tex. Elec. Code § 85.001(c) (“If the date prescribed . . . for beginning
   the period is a Saturday, Sunday, or legal state holiday, the early voting period
   begins on the next regular business day.”). But not this year. On July 27,
   2020, the Governor of Texas proclaimed that, due to the COVID-19
   pandemic, he will “suspend Section 85.001(a)” so that “early voting by
   personal appearance shall begin on Tuesday, October 13, 2020”—six days
   earlier than the date provided by the Texas Legislature.




           1
            See also Smiley v. Holm, 285 U.S. 355, 367 (1932) (“[T]he exercise of the authority
   [to regulate Congressional elections] must be in accordance with the method which the
   state has prescribed for legislative enactments.”); McPherson v. Blacker, 146 U.S. 1, 27
   (1892) (“The constitution . . . leaves it to the legislature exclusively to define the method
   of” appointment of Presidential electors).




                                                22
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   23 Date
                                              10/12/20   Filed:
                                                       Page  23 10/12/2020
                                                                of 30



                                          No. 20-50867


           Furthermore, Texas law ordinarily provides that, if qualified
   individuals elect to receive their ballots by mail but ultimately choose to
   deliver their marked ballots in person, they may do so “only while the polls
   are open on election day.” Tex. Elec. Code § 86.006(a-1). But once
   again, not this year. In that same July 27 proclamation, the Governor of
   Texas announced that he would also “suspend Section 86.006(a-1)” and
   “allow a voter to deliver a marked mail ballot in person . . . prior to . . . election
   day”—again in direct conflict with the framework set forth by the Texas
   Legislature. And on October 1, 2020, the Governor amended his July 27
   proclamation to make clear that he would suspend section 86.006(a-1) unless
   a county designates more than one location for qualified voters to deliver
   marked mail ballots, or offers a location that is not monitored by poll
   watchers—again without support in the Texas Election Code.
           It did not have to be this way. The Texas Constitution imposes strict
   limits on the number of days the Legislature can meet in regular session to
   consider legislation—once every two years for 140 days. See Tex. Const.
   art. 3, §§ 5, 24. But it also empowers the Governor to call the Legislature
   back for a special session to focus on any topic of his choosing. See Tex.
   Const. art. 3, § 40. So the Governor did not have to act unilaterally to
   amend Texas election law in the wake of the pandemic. He could have called
   a special session. Indeed, a number of respected legislators and public leaders
   urged him to do just that—to quote one particularly emphatic plea, “if ever
   a special session was justified, now is the time.” 2



           2
             Patrick Svitek, Texas Republicans sue to stop Gov. Greg Abbott’s extension of early
   voting period during the pandemic, Texas Tribune (Sep. 23, 2020),
   https://www.texastribune.org/2020/09/23/texas-republicans-greg-abbott-early-voting/.
   See also Editorial: Abbott must provide cure to voting in a pandemic, San Antonio
   Express-News (Apr. 14, 2020), https://www.expressnews.com/opinion/editorials/
   article/Editorial-Abbott-must-provide-cure-to-voting-in-15198980.php (“Gov. Greg




                                                23
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   24 Date
                                              10/12/20   Filed:
                                                       Page  24 10/12/2020
                                                                of 30



                                          No. 20-50867


           But instead, the Governor concluded that a special session was
   unnecessary because the Texas Disaster Act of 1975 gives him the authority
   to legislate all by himself. That act, however, only gives the governor limited
   power to “suspend the provisions of any regulatory statute prescribing the
   procedures for conduct of state business . . . if strict compliance with [such
   requirements] would in any way prevent, hinder, or delay necessary action in
   coping with a disaster.” Tex. Gov’t Code § 418.016(a) (emphases added).
   Moreover, the Act, like any other Texas law, must be construed in light of
   the Texas Constitution. That includes the constitutional provision that
   “[n]o power of suspending laws in this State shall be exercised except by the
   Legislature.” Tex. Const. art. I, § 28. See also In re Hotze, __ S.W.3d
   __, __ (Tex. July 17, 2020) (Devine, J., concurring) (“I find it difficult to
   square [the Texas Disaster Act of 1975], and the orders made under it, with
   the Texas Constitution.”). It also includes the Governor’s constitutional
   authority to call special sessions of the Legislature. Tex. Const. art. 3, §
   40.
           It is difficult to see how it is “necessary . . . in coping with a disaster”
   for the governor to suspend provisions of the Texas Election Code over three
   months before the November election.                  “[W]hen a crisis stops being
   temporary, and as days and weeks turn to months and years, the slack in the
   leash eventually runs out.” Capitol Hill Baptist Church v. Bowser, No. 20-cv-
   02710 (TNM), slip op. at 15 (D.D.C. Oct. 9, 2020). And that is especially so
   considering that the Constitution expressly forbids anyone other than the



   Abbott would be remiss if he fails to call a special legislative session to address myriad
   concerns threatening the primary runoffs and November general election.”); Patrick
   Svitek, Ector County GOP censures Abbott over executive power amid coronavirus, state Sen.
   Charles Perry calls for special session, Texas Tribune (July 4, 2020),
   https://www.texastribune.org/2020/07/04/ector-county-coronavirus-texas-censure-
   greg-abbott/ (noting calls for special session by various state senators and representatives).




                                                24
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   25 Date
                                              10/12/20   Filed:
                                                       Page  25 10/12/2020
                                                                of 30



                                            No. 20-50867


   Legislature from suspending Texas laws—and considering that members of
   the Legislature are not only willing and able but demanding to convene a
   special session to consider legislation in response to the pandemic. 3
           But now that the Governor has paved the way for rewriting Texas
   election law based on personal policy disagreements over how elections
   should be run during the pandemic, it should surprise no one that a federal
   district court has seen fit to jump in as well, in response to the “executive-
   caused voter confusion” resulting from “Governor Abbott’s unilateral
   decision to reverse his July 27 Order.” Tex. League of United Latin American
   Citizens v. Abbott, No. 1:20-cv-01006-RP, at 33 (W.D. Tex. Oct. 9, 2020)
   (emphasis in original).
           On October 9, a federal district court entered a preliminary injunction
   that effectively set aside a portion of the Governor’s October 1 proclamation
   in favor of his July 27 proclamation. Under the preliminary injunction, state
   officials are enjoined from forbidding counties to establish more than a single
   location where qualified voters can deliver marked mail ballots.
           In response, the Secretary of State seeks a stay of the preliminary
   injunction pending appeal. Tellingly, however, nowhere in her stay papers



           3
            The Governor’s proclamation was recently challenged in state court as invalid
   under Texas law. The Texas Supreme Court ultimately rejected the challenge on
   procedural grounds. In re Hotze, __ S.W.3d __. But various members acknowledged the
   weight of the relator’s objections. See id. at __ (Devine, J., dissenting) (describing “the
   Governor’s actions in contravention of [the Secretary of State’s] duties to carry out the
   Election Code’s clear provisions on the timing and manner of early voting” as “potentially
   unconstitutional” under Texas law, and concluding that mandamus relief should be
   granted “to correct a clear abuse of discretion of a public official”) (quotations omitted); id. at
   __ (Blacklock, J., concurring) (acknowledging that “[t]he petitioners raise important
   questions about the constitutionality of government action during the coronavirus crisis”).
   No member of the court defended the Governor, by contrast—and certainly not in
   response to the separate federal constitutional concerns identified here.




                                                   25
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   26 Date
                                              10/12/20   Filed:
                                                       Page  26 10/12/2020
                                                                of 30



                                     No. 20-50867


   does the Secretary suggest that the preliminary injunction conflicts with
   Articles I and II of the U.S. Constitution—perhaps because she recognizes
   that the Governor’s proclamations suffer from the same defect.
          That said, no one is asking us to set aside the Governor’s July 27
   proclamation.    To the contrary, the plaintiffs want that proclamation
   enforced as is—while the State of Texas wants the July 27 proclamation
   enforced, but only as amended by the Governor’s October 1 proclamation.
   So we must take the July 27 proclamation as a given. The only question
   before us is whether the district court was correct to set aside a portion of the
   Governor’s October 1 proclamation. I agree with my colleagues that the
   district court was wrong to do so, and that a stay should therefore be granted.
                                          II.
          None of this is to say, of course, that there are not valid policy reasons
   to support the conflicting judgments reached by the Governor and the federal
   district court. The ongoing global pandemic has already roiled the lives and
   livelihoods of millions of Texans. It is understandable that citizens have
   strong views on the myriad ways that election rules and procedures might be
   reformed to maximize voter access in these difficult and challenging times.
   After all, “[t]o lose the ability to vote in an upcoming election due to fear of
   the pandemic would be beyond heartbreaking for citizens who are already
   hurting, for it is a right they will never be able to recover.” Tex. Democratic
   Party v. Abbott, 961 F.3d. 389, 413 (5th Cir. 2020) (Ho, J., concurring)
   (quotations omitted).
          So the Governor may well believe sincerely that expanding the early
   voting period furthers the goal of maximizing voter access, and that limiting
   where mail ballots may be delivered in person will help maximize ballot
   integrity. On the other hand, the plaintiffs counter that the Governor’s
   approach to mail ballots gets it backward—and that in fact there is a greater




                                          26
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   27 Date
                                              10/12/20   Filed:
                                                       Page  27 10/12/2020
                                                                of 30



                                          No. 20-50867


   risk of fraud when ballots are returned by mail than when they are delivered
   in-person. To quote the plaintiffs: “the unrebutted evidence demonstrates
   that allowing voters to return their absentee ballots at the annexes is ‘more
   secure than returning [ballots] by mail.’” Numerous courts agree. As a
   distinguished panel of the Seventh Circuit once observed: “Voting fraud is
   a serious problem in U.S. elections generally . . . and it is facilitated by
   absentee voting . . . . [A]bsentee voting is to voting in person as a take-home
   exam is to a proctored one.” Griffin v. Roupas, 385 F.3d 1128, 1130–31 (7th
   Cir. 2004) (collecting authorities). See also Tex. Democratic Party, 961 F.3d.
   at 414 (Ho, J., concurring) (“[C]ourts have repeatedly found that mail-in
   ballots are particularly susceptible to fraud.”) (collecting cases). 4
           But if changes to Texas election rules are warranted in response to the
   pandemic, they must be made consistent with the Constitution. And under
   our Constitution, it is for the Texas Legislature through the legislative
   process—and not for the Governor or the judiciary by executive or judicial
   fiat—to determine how best to maximize voter access as well as ballot
   security. See, e.g., Griffin, 385 F.3d at 1131 (noting that “the striking of the
   balance between discouraging fraud and other abuses and encouraging
   turnout is quintessentially a legislative judgment”).
           What’s more, there may be special cause for concern when unilateral
   changes to election laws are made by a single elected official. As the Chief


           4
             See also Adam Liptak, Error and Fraud at Issue as Absentee Voting Rises, N.Y.
   Times (Oct. 6, 2012), https://www.nytimes.com/2012/10/07/us/politics/as-more-vote-
   by-mail-faulty-ballots-could-impact-elections.html (“[F]raud in voting by mail . . . is vastly
   more prevalent than . . . in-person voting fraud . . . , election administrators say.”)
   (collecting examples); id. (noting the “bipartisan consensus” that “voting by mail . . . is
   more easily abused than other forms” of voting and that “‘[a]bsentee ballots remain the
   largest source of potential voter fraud,’” which is “‘why all the evidence of stolen elections
   involves absentee ballots and the like’”) (quoting a 2005 report signed by President Jimmy
   Carter and James A. Baker III, and Yale Law School Dean Heather Gerken, respectively).




                                                27
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   28 Date
                                              10/12/20   Filed:
                                                       Page  28 10/12/2020
                                                                of 30



                                    No. 20-50867


   Justice once wrote, “those who govern should be the last people to help
   decide who should govern.” McCutcheon v. FEC, 572 U.S. 185, 192 (2014)
   (plurality opinion). He made that observation in the context of a case
   involving campaign finance regulation. But the same principle readily applies
   to any area of election law. Indeed, skepticism about politicians regulating
   politics is “deeply engrained in our nation’s DNA.” Stringer v. Whitley, 942
   F.3d 715, 725 (5th Cir. 2019) (Ho, J., concurring). “As Americans, we have
   never trusted the fox to guard the henhouse.” Id.
          So the Governor’s actions in this case should trouble you regardless
   of whether you agree or disagree with any of his actions as a policy matter.
   For there is a more fundamental principle at stake: If a governor can
   unilaterally suspend early voting laws to reach policy outcomes that you
   prefer, it stands to reason that a governor can also unilaterally suspend other
   election laws to achieve policies that you oppose. Want to expand voting by
   mail? Too bad—the governor can suspend mail-in ballots all by himself, for
   the same reason restaurants have replaced paper menus with online ones in
   response to consumer concerns about the pandemic. Want to restrict voting
   by mail? Sorry—the governor can expand mail-in voting on his own, because
   some people fear going to the polls during the pandemic.
          But that of course is not how our Constitution works.               The
   Constitution vests control over federal election laws in state legislatures, and
   for good reason—that’s where we expect the voice of the people to ring most
   loudly and effectively. Moreover, change by other means doesn’t just
   undermine respect for legal process. It threatens to undermine the very




                                         28
Case:Case
     20-50867     Document: 00515598463
          1:20-cv-01006-RP               Page:
                            Document 66 Filed   29 Date
                                              10/12/20   Filed:
                                                       Page  29 10/12/2020
                                                                of 30



                                           No. 20-50867


   legitimacy of the election results—the last thing we need in these divisive and
   uncertain times. 5
           I concur.




           5
               See, e.g., Editorial: Abbott must provide cure to voting in a pandemic, San Antonio
   Express-News (Apr. 14, 2020) (“If more mail balloting is going to be encouraged . . .
   there needs to be a legislative directive . . . . If the state is going to expand access to mail
   ballots . . . it needs to do it right.”).




                                                 29
  Case:Case
        20-50867    Document: Document
            1:20-cv-01006-RP  00515598464   Page:
                                       66 Filed   1 Date
                                                10/12/20  Filed:
                                                         Page 3010/12/2020
                                                                 of 30




                   United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                 TEL. 504-310-7700
CLERK                                                      600 S. MAESTRI PLACE,
                                                                   Suite 115
                                                          NEW ORLEANS, LA 70130

                            October 12, 2020
            MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 20-50867     TX Leag Untd Latin Amer Ctzn, et al v. Greg
                       Abbott, Governor of Texas
                       USDC No. 1:20-CV-1006
                       USDC No. 1:20-CV-1015

Enclosed is the opinion entered in the case captioned above.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk


                                  By: _________________________
                                  Charles B. Whitney, Deputy Clerk

Ms.   Angela Cai
Ms.   Jeannette Clack
Mr.   Chad Wilson Dunn
Mr.   Kyle Douglas Hawkins
Ms.   Skyler Howton
Ms.   Danielle Marie Lang
Mr.   Robert Stephen Notzon
Ms.   Lanora Christine Pettit
Mr.   Justin Carl Pfeiffer
Mr.   Patrick K. Sweeten
Ms.   Caroline Van Zile
Mr.   Luis Roberto Vera Jr.
Ms.   Elizabeth Bonnie Wydra
